PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/905,372
Filing Date: 26 Feb 2018
Appellant(s): Holschuh et al.



__________________
Daniel Bzuzzone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/08/2022

07/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “the expandable latch is mechanically coupled to the conductive wire to form a closed loop”, which does not have support in the specification and the drawings does not show how the expandable latch is mechanically coupled to the conductive wire to form a closed loop. Although figures 15A and 15B depict closed and open versions of a tension-sensitive latch circuit breaker, figures 15A,15B do not show a closed loop as claimed; and nowhere in the specification described how the expandable latch is mechanically coupled to the conductive wire to form a closed loop. Then the term “the expandable latch is mechanically coupled to the conductive wire to form a closed loop” is considered to be new matter. 
Claims 1-8 are rejected as failing to comply with the written description requirement as claims 1-8 are dependent on claim 14.
(2) Response to Argument
In response to the Appellant’s arguments about the indefiniteness of claim 14 (pages 4-8 of the Appeal Brief filed 02/08/2022), as the specification and drawings do not define how the expandable latch is mechanically coupled to the conductive wire to form a closed loop, one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. The Appellant points to figures 15A, 15B to explain a closed loop (page 6 of the Appeal Brief), and figure 14 to specify “Latch 150 includes wire 1514, which can form a loop around a garment as described” (page 6), however, figs 15A-15B depict closed and open versions of a tension-sensitive latch circuit breaker, not “a closed loop”; and fig 14 is a circuit diagram of a compression garment, and the recitation “Latch 150 includes wire 1514, which can form a loop around a garment as described” (Application at page 34 lines 9-10) does not explain how to form a closed loop. That is the reason the Examiner raised the question that is it “a closed loop” when the user fastens the device (including the latch and wires) around the body part (as shown in fig 12 of the Application) or the expandable latch is mechanically coupled to the conductive wire to form a closed loop when close the latch circuit breaker to form a closed circuit (like described in figs 14, 15A-15B).
In response to the Appellant’s arguments that Wyatt does not teach the claimed closed loop (page 9-11), as the Examiner stated an expandable latch (movable circuit board 104 with moveable contact 135 and resiliently deformable arms 113) is coupled to the conductive wire (loops 111, 112 of wire 110) mechanically (by engaging a corresponding capstan 122b, contact mount 124) to form a closed loop (as shown in the following annotated figure 9, the wire 110 mechanically coupled to the circuit 102 in a closed loop for the current running through the wire 

    PNG
    media_image2.png
    608
    646
    media_image2.png
    Greyscale

In response to the Appellant’s arguments that Wyatt does not teach the claimed expandability (page 11-13), Wyatt does teach an expandable latch (the overstress protection circuit board 104 comprising a plurality of resiliently deformable arms 113 that allow relative movement between the two boards 102 and 104 when the motors are operated to actuate the wires, and the arms 113 may also be configured to provide a restoring force that opposes tension in the wire 110 to restore the device to its neutral "non-compression" position when power to the wires is removed or reduced (para [0085]); in an overstress condition in which the wire 110 is over-tightened, the wire tension will deflect the arms 113 and the contact 135 will move into 
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.


/U.T.N./            Examiner, Art Unit 3732    
                                                                                                                                                                                        
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/EDWARD LEFKOWITZ/            Director, Art Unit 3700                                                                                                                                                                                            

Conferees:
/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732

/JULIE K BROCKETTI/            Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.